DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 depends from claim 19, and should be corrected to claim dependency from claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0124211 A1 (Warnock, Jr. et al.).
As concerns claim 1, Warnock, Jr. et al. discloses a closing unit system for a blowout preventer (BOP) stack, the closing unit system comprising: a first fluid reservoir 3; a first power source; a first pump system 10fluidly coupled to the first fluid reservoir and electrically coupled to the first power source (see 0002, pumps can be hydraulic or electro-hydraulic); a valve manifold fluidly coupled to the first pump system via a closing unit hose assembly and configured to couple to the BOP stack (the valves at 36 and 37 are equivalent); but lacks to specifically disclose one or more processors configured to: receive an input indicative of an instruction to adjust an actuator associated with the BOP stack; and instruct the first power source to provide power to the first pump system to cause the first pump system to pump a fluid from the first fluid reservoir to the valve manifold in response to the input. Nevertheless, Warnock, Jr, et al. does disclose a controller that “automatically changes power input or output of the two pumps in response to pressure or flow rate characteristics of the driven fluid media. In certain embodiments the controller automatically changes power input or output of the two pumps in response to pressure or flow rate characteristics of the drive fluid. For example, when the pressure of one of the driven or drive fluids exceeds the optimal working pressure of the first pump, the controller switches the pumping of the driven fluid media to the second pump, so that the second pump, which is typically capable of operating at higher pressures than the first pump, takes on more load of driven fluid media and reduces the load on the first pump”(see, 0017). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the processors into the system to obtain the predictable result of assuring adequate pressure for operation of the rams of the BOP.
As concerns claim 2, Warnock, Jr., et al. discloses the closing unit system of claim 1, wherein the actuator is configured to drive a shear ram of a shear ram BOP of the BOP stack to shear a conduit within the BOP stack (0074).
As concerns claim 3, Warnock, Jr., et al. discloses the closing unit system of claim 1, comprising: a second fluid reservoir (can be supplied by an ROV or seawater); a second power source; and a second pump system fluidly 20 coupled to the second fluid reservoir and electrically coupled to the second power source (pumps can be hydraulic or electro-hydraulic), wherein the valve manifold is fluidly coupled to the second pump system via the closing unit hose assembly (see figures 1-3).
As concerns claim 4, Warnock, Jr. et al. discloses the closing unit system of claim 3, wherein the first pump system is configured to be fluidly coupled to the second fluid reservoir (as illustrated).
As concerns claim 5, Warnock, Jr., et al. discloses the closing unit system of claim 3, wherein the first pump system is configured to be electrically coupled to the second power source (the pumps can be hydraulic or electro-hydraulic).
As concerns claim 9, Warnock, Jr., et al. discloses the closing unit system of claim 1, comprising one or more sensors configured to monitor operation of the closing unit system, wherein the one or more processors are configured to: receive sensor data from the one or more sensors; and instruct one or more corrective actions based on the sensor data (see 0052, gauges (equivalent) monitor flow rates and pressures in the send and return lines A,B.
As concerns claim 10, Warnock, Jr. et al. discloses the closing unit system of claim 9, wherein the one or more processors are configured to: determine a parameter of the fluid downstream of the first pump system based on the sensor data; and compare the parameter of the fluid to a target parameter; and instruct the one or more corrective actions in response to a difference between the parameter and the target parameter exceeding a threshold (see 0013, 0017-0018, 0023, 0062, 0075 and 0077, a range of flow rates and pressures is provided for both pumps, and the power input or output of the pumps 10, 20 is varied based on the pressure of flow rate characteristics of the drive fluid media).
	As concerns claim 11, Warnock, Jr., et al. discloses the closing unit system of claim 10, wherein the one or more corrective actions comprise instructing the first power source or a second power source to provide power to a second pump system to cause the second pump system to pump the fluid from the first fluid reservoir or from a second fluid reservoir to the valve manifold (as the media can be sourced from either of the reservoir or the seawater.).
	As concerns claim 12, Warnock, Jr., et al. discloses a mineral extraction system, comprising: a blowout preventer (BOP) stack comprising one or more actuators (figure 1); and a closing unit system, comprising: a first fluid reservoir 3 and a second fluid reservoir (either of the ROV or the sea); a first power source and a second power source; a first pump system 10 fluidly coupled to the first fluid reservoir and the second fluid reservoir and electrically coupled to the first power source and the second power source (as illustrated, the pumps can be hydraulic or electro-hydraulic, see 0002); a valve manifold configured to fluidly couple to the first pump system and to the one or more actuators of the BOP stack (the valves at 36 and 37); but lacks to specifically disclose one or more processors configured to instruct the first power source, the second power source, or both to provide power to the first pump system to enable the first pump system to pump a fluid from the first fluid reservoir, the second fluid reservoir, or both to the valve manifold in response to receipt of an input to adjust the one or more actuators of the BOP stack. Nevertheless, Warnock, Jr, et al. does disclose a controller that “automatically changes power input or output of the two pumps in response to pressure or flow rate characteristics of the driven fluid media. In certain embodiments the controller automatically changes power input or output of the two pumps in response to pressure or flow rate characteristics of the drive fluid. For example, when the pressure of one of the driven or drive fluids exceeds the optimal working pressure of the first pump, the controller switches the pumping of the driven fluid media to the second pump, so that the second pump, which is typically capable of operating at higher pressures than the first pump, takes on more load of driven fluid media and reduces the load on the first pump”(see, 0017). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the processors into the system to obtain the predictable result of assuring adequate pressure for operation of the rams of the BOP.
	As concerns claim 13, Warnock, Jr., et al. discloses the mineral extraction system of claim 12, wherein the BOP stack comprises a shear ram, the one or more actuators comprise a shear ram actuator coupled to the shear ram, and the valve manifold is configured to fluidly couple the first pump system to the shear ram actuator (0074).
	As concerns claim 14, Warnock, Jr., et al. discloses the mineral extraction system of claim 13, wherein the mineral extraction system is devoid of an accumulator that is configured to be fluidly coupled to the shear ram actuator (none are shown or disclosed).
As concerns claim 15, Warnock, Jr., et al. discloses the mineral extraction system of claim 12, wherein the one or more processors are configured to instruct the first power source to provide the power to the first pump system, to monitor a parameter of the fluid pumped from the first Page 23 of 26IS20.1933-US-NP pump system, and to take one or more corrective actions in response to a difference between the parameter and a target parameter exceeding a threshold (see 0013, 0017-0018, 0023, 0062, 0075 and 0077, a range of flow rates and pressures is provided for both pumps, and the power input or output of the pumps 10, 20 is varied based on the pressure of flow rate characteristics of the drive fluid media).
	As concerns claim 16, Warnock, Jr., et al. discloses the mineral extraction system of claim 15, wherein the one or more corrective actions comprise adjusting the first pump system until the difference between the parameter and the target parameter is within the threshold (Id.).
	As concerns claim 17, Warnock, Jr., et al. discloses the mineral extraction system of claim 12, wherein the closing unit system comprises a second pump system 20 fluidly coupled to the first fluid reservoir and the second fluid reservoir and electrically coupled to the first power source and the second power source, and the valve manifold is configured to fluidly couple to the second pump system (as illustrated, see figures 1-3, 0002, the pumps can be hydraulic or electro-hydraulic).
	As concerns claim 18, Warnock, Jr., et al. discloses a method of operating a closing unit system to control a blowout preventer (BOP) stack, the method comprising: receiving, an input indicative of an instruction to adjust an actuator associated with the BOP stack (the controller, in this instance); instructing, a first power source to provide power to a first pump system 10; and pumping, using the first pump system, a fluid from a fluid reservoir 3 to a valve manifold 36, 37 that is fluidly coupled to the actuator associated with the BOP stack (figure 1). Warnock, Jr., et al. lacks to expressly disclose the processors, nevertheless, the reference does disclose a controller that “automatically changes power input or output of the two pumps in response to pressure or flow rate characteristics of the driven fluid media. In certain embodiments the controller automatically changes power input or output of the two pumps in response to pressure or flow rate characteristics of the drive fluid. For example, when the pressure of one of the driven or drive fluids exceeds the optimal working pressure of the first pump, the controller switches the pumping of the driven fluid media to the second pump, so that the second pump, which is typically capable of operating at higher pressures than the first pump, takes on more load of driven fluid media and reduces the load on the first pump”(see, 0017). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the processors into the method to obtain the predictable result of assuring adequate pressure for operation of the rams of the BOP.
	As concerns claim 19, Warnock, Jr., et al. discloses the method of claim 19, comprising: monitoring, using the one or more processors (the controller), operation of the first pump system 10; instructing, using the one or more processors, the first power source or a second power source to provide power to a second pump system 20 in response to detection of a defect in the operation of the first pump system; and pumping, using the second pump system 20, the fluid from the fluid reservoir 3 or from another fluid reservoir to the valve manifold (the other fluid reservoir can be one of the ROV or the sea).
Claim(s) 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnock, Jr., et al. in view of US 2016/0326826 A1 (Wood et al.).
As concerns claim 6-8, Warnock, Jr., et al. discloses the closing unit system of claim 1, but lacks to expressly disclose wherein the first power source comprises a rechargeable battery. Wood et al., in the prior art discloses using a rechargeable battery for an emergency power system for a blowout preventer (see figure 3 and 0023). The system incorporates a thermal battery or a rechargeable battery, wherein the control signals are transmitted between the control stations at a rig floor. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use the disclosed battery in the system for providing primary or backup emergency power for operation of the BOP.
As concerns claim 20, Wood et al. discloses the method of claim 19, comprising: monitoring, using the one or more processors, operation of the first power source; and instructing, using the one or more processors, a charging power supply to recharge the first power source in response to detection of a low charge remaining at the first power source (see at least 0031, Wood et al. provides an improved emergency power system incorporating a super-capacitor or small rechargeable battery for receiving an acoustical control signal to activate the improved emergency power system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0131049 (Bourgeau) discloses an energy storage system for a BOP that uses a rechargeable battery.
US 2015/0211504 A1 (Dieringer et al.) discloses a subsea pumping system for operation of a BOP that uses rechargeable batteries for powering the pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679